Citation Nr: 0609076	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to May 1976 
and from March 1978 to September 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In November 2003, the Board 
remanded the veteran's appeal for further evidentiary 
development.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
migraine headaches are due to an inservice disease or injury.

2.  Audiometric test results obtained during examination by 
VA audiologists correspond to a numeric designation of no 
greater than II for the left ear; service connection for 
hearing loss of the right ear is not in effect; and total 
deafness of the right ear is not indicated.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
migraine headaches were incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The veteran does not meet the criteria for a compensable 
evaluation for left ear hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 
3.385, 4.85, 4.86, Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the November 
2001 VA correspondence, prior to the appealed from April 2002 
rating decision, as well as the subsequent July 2002 
statement of the case, June 2004 through May 2005 VA 
correspondence, and the June 2005 supplemental statement of 
the case, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in her 
possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including obtaining all available service and postservice 
records, including all of the claimants treatment records 
from the University Drive VA Medical Center.  VA also 
afforded the veteran VA examinations to ascertain the origins 
of her migraine headaches as well as the current severity of 
her left ear hearing loss.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court has held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

      Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   In 
this case, as to the increased rating issue for left ear 
hearing loss, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
However, in view of the grant of service connection for 
migraine headaches, the veteran has not been totally informed 
of all the notice requirements.  However, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award. 

The Service Connection Claim

The veteran and her representative contend that current 
migraine headaches were caused by military service, including 
the motor vehicle accident she had during that time.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As reported above, the veteran claims that her migraine 
headaches were caused by military service, including the 
motor vehicle accident she had during that time.  

Service medical records not only document a June 1978 motor 
vehicle accident but show her complaints and treatment for 
headaches starting in December 1979.  See service medical 
records dated in December 1979, January 1980, June 1982, and 
July 1982.  

The postservice record shows the veteran's complaints and/or 
treatment for headaches starting in November 1987.  See VA 
treatment records dated from June 1987 to June 1988; VA 
examination dated in November 1988.  Some of these records 
noted the veteran's complaints of problems with headaches 
since an inservice motor vehicle accident in 1979.  Id.  
Starting in May 1995, she was diagnosed with migraine 
headaches.  See VA treatment records dated from May 1995 to 
April 1997, December 1998, April 1999, and April to September 
2001.

The April 2005 VA examiner, after a review of the record on 
appeal and an examination of the veteran, opined as follows:

In summary, this is a 49-year-old women 
with a long-standing history of chronic 
headaches, that she attributes to the 
head injury in the past motor vehicle 
accident.  She does have a history of 
motion sickness and 'ice cream 
headaches,' suggesting a predisposition 
for migraine headaches.  Her mother also 
had migraines. 

Review of her c-file indicates that she 
complained of headaches for the first 
time in 1987 (sic), and this would 
suggest exacerbation of pre-existing 
migraine headaches around the motor 
vehicle accident that went unreported . . 
. It is at least as likely as not that 
the migraine headaches occurred during 
service and continue to date. [Emphasis 
added].

The record does not include medical evidence of treatment for 
headaches for five years following the veteran's separation 
from military service or a diagnosis of migraine headaches 
for almost 13 years following her separation from military 
service.  

However, the veteran is competent under the law to describe 
what she experienced and felt while in military service, 
service medical records document complaints and treatment for 
headaches as well as a motor vehicle accident, and the April 
2005 VA examiner's opinion stands uncontradicted by any 
competent evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows that migraine headaches were 
incurred during her military service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service 
connection for migraine headaches is granted. 

The claim is allowed.

The Increase Rating Claim

The veteran asserts that her left ear hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2005).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left ear hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the veteran filed her claim for an increased rating in 
November 2001, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation under Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the veteran's case, audiometric testing conducted at a 
January 2002 VA examination showed puretone thresholds of 40, 
30, 40, and 50 decibels in the right ear; and puretone 
thresholds of 35, 30, 35, and 35 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 40 decibels in the right and 33.75 in the left ear.  
Speech recognition ability was 94 percent in the right ear 
and 90 percent in the left ear.  

Thereafter, audiometric testing conducted at a June 2005 VA 
examination showed puretone thresholds of 40, 40, 50, and 60 
decibels in the right ear; and puretone thresholds of 60, 60, 
65, and 65 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 47.5 decibels 
for the right ear and 62.5 decibels for the left ear.  Speech 
recognition ability was 92 percent in the right ear and 96 
percent in the left ear.  However, it was also opined that 
"[d]ue to some nonorganic components and the tinnitus, the 
hearing threshold results should not be used for adjudication 
since they were affected by her condition today."

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the veteran's left ear hearing 
loss, at its very worst, is assigned a numeric designation of 
II.  Because no examiner has indicated that the veteran is 
deaf in the right ear, her nonservice connected right ear is 
assigned a numeric designation of I.  38 C.F.R. § 4.85(f).  
These test scores result in the appellant's left ear hearing 
loss being rated as noncompensably disabling under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a compensable 
evaluation is not warranted under Table VII.  Id.  

Similarly, given the fact that the June 2005 VA examiner 
opined that the hearing threshold results arrived at that 
examination should not be used for adjudication purposes, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  No examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c).  Therefore, a compensable 
rating is not warranted under these rating criteria.  

In reaching the above conclusion, the Board has not 
overlooked the veteran's arguments as set forth in written 
statements to the RO and as expressed to her VA examiners.  
While a lay witness can provide evidence as to the visible 
symptoms or manifestations of a disease or disability, her 
belief as to the current severity of her service-connected 
disability is not competent evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the appellant has not been shown to possess, 
may provide evidence regarding medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Consequently, the Board will give more weight to the medical 
evidence of record as outlined above then the veteran's lay 
assertions.

In reaching this conclusion, the Board has considered the 
applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim for a 
compensable rating, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

Service connection for migraine headaches is granted.

Entitlement to a compensable rating for left ear hearing loss 
is denied.


____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


